Citation Nr: 1452624	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  13-18 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial compensable rating for status post right hip contusion.

2.  Entitlement to service connection for dry eye syndrome.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from March 1984 to November 2011.
These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah as part of the Benefits Delivery at Discharge (BDD) program.  This rating decision, in pertinent part, granted service connection for a status post right hip contusion and assigned an initial noncompensable rating.  In addition, the claim for service connection for dry eye syndrome was denied.

Jurisdiction over these matters was subsequently transferred to the Honolulu RO.

As a final preliminary matter, the Board also notes that, in addition to the Virtual VA file, there is Veteran Benefits Management System (VBMS) paperless file associated with the Veteran's claims.  A review of the documents reveals that, with the exception of a September 2014 submission withdrawing the claims on appeal, the various adjudicatory documents were duplicative of the evidence in the Virtual VA file or are irrelevant to the issues on appeal.


FINDING OF FACT

In September 2014, prior to the promulgation of a decision in the appeals, the Board received notification from the Veteran's representative that the Veteran was withdrawing all issues currently on appeal to the Board.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an initial compensable rating for status post right hip contusion have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).   

2.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for dry eye syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).   
REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  
 
In the present case, in a September 2014 submission, the Veteran's representative stated that she wished to withdraw all issues on appeal, and hence, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issues of entitlement to an initial noncompensable rating for status post right hip contusion and service connection for dry eye syndrome.  These appeals are dismissed.  


ORDER

The issue of entitlement to an initial noncompensable rating for status post right hip contusion is dismissed.

The issue of entitlement to service connection for dry eye syndrome is dismissed.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


